Title: Introductory Note: To George Washington, 4 April 1792
From: 
To: 


The completion of the census of 1790 offered Congress its first opportunity to reapportion representation to conform to the population. The Constitution provided that each state should have at least one representative, that the membership of the House of Representatives should “not exceed one for every 30,000,” and that for purposes of representation the slave population should be counted as three-fifths of the white population. According to the first census, the nation’s population was 3,929,214. If the three-fifth’s ratio were applied to the country’s 697,000 slaves, the population for purposes of representation would be about 3,614,000. Thus, if there were to be one representative for each 30,000 in the population, the maximum number of representatives would be 120. The first Congress, however, had only 65 members; the admission of Vermont raised this total to 67.
There were two methods by which reapportionment could be accomplished. On the one hand, the total population could be divided by 30,000, with each state being assigned its proportionate share of representatives. On the other hand, the population of each state could be divided by 30,000 with the quotient in each case being the number of representatives for that particular state. The first apportionment bill was introduced in the House of Representatives on November 18, 1791, and was passed on November 24. The Senate amended the bill, but, when the House and Senate were unable to agree on the proposed amendments, the measure was dropped. The second apportionment bill was passed by the Senate in February, 1792, and by the House in March of the same year. Entitled “An act for an apportionment of Representatives among the several States, according to the first enumeration,” the measure provided for the total population of the United States (not the population of each state separately) to be divided by 30,000 to determine the number of representatives. The number obtained by this division was then to be apportioned among the several states according to their relative population. This measure was presented to President Washington on March 26, 1792.
After holding the bill for approximately a week, Washington asked Attorney General Edmund Randolph for an opinion of the bill and requested him to secure the opinions of the other Cabinet members by April 4. Both Randolph and Thomas Jefferson argued that the measure was unconstitutional. Henry Knox agreed with Hamilton that the bill was constitutional. Washington accepted the views of the Attorney General and the Secretary of State, and on April 5 he sent his first veto message to Congress. A motion to pass the bill over the President’s veto failed, and the House quickly passed a revised bill in which the Senate concurred the day on which it was received. On April 14, 1792, “An Act for apportioning Representatives among the several States, according to the first enumeration” became law. It provided in part that “the House of Representatives shall be composed of members elected agreeably to a ratio of one member for every thirty-three thousand persons in each state, computed according to the rule prescribed by the constitution.”
